Fourth Court of Appeals
                                San Antonio, Texas
                                      October 2 2019

                                    No. 04-19-00547-CV

                      IN THE INTEREST OF N.L.P., et al., Children

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00010
                         Honorable Susan D. Reed, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OFJURSDICTION. Costs of the appeal are taxed against appellants.

       It is so ORDERED on October 2, 2019.

                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.

                                              _____________________________
                                              Luz Estrada, Chief Deputy Clerk